                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 ROCK HILL DIVISION

United States of America,           )               CR. NO. 0:07-1149 (CMC)
                                    )
            v.                      )               OPINION and ORDER
                                    )
Timothy Wayne Eddington,            )
                                    )
            Defendant.              )
___________________________________ )

       This matter is before the court on Defendant’s motions to correct sentence under 28 U.S.C.

§ 2255, arguing that in light of the Supreme Court’s holdings in Johnson v. United States,576 U.S.

__, 135 S. Ct. 2551 (2015) and United States v. Davis, __ U.S. __, 139 S. Ct. 2319 (2019),

Defendant’s §924(c) conviction should be vacated and he should be resentenced.1 ECF Nos. 425,

441, 453. The Government originally filed a Motion to Dismiss and Response in opposition, prior

to the Davis decision. ECF No. 447. However, after Davis, Defendant filed a supplement

requesting expedited review and resentencing after vacating his § 924(c) conviction. ECF No.

461. The Government filed a reply, requesting the court grant Defendant’s motion and schedule a

full resentencing. ECF No. 464.2

       The court grants the motion for relief under 28 U.S.C. § 2255. Defendant’s conviction

under § 924(c) contained in the Judgment Order as to Timothy Wayne Eddington in CR 0:07-1149

filed July 31, 2008 (Count 4), is hereby vacated, and the sentence imposed that date is vacated in



1
  Defendant originally filed his § 2255 motion pro se (ECF No. 425), and the Federal Public
Defender thereafter entered the case and filed a supplemental motion (ECF No. 441). Defendant
later filed a pro se amended motion to vacate. ECF No. 453.
2
 Defendant also filed two pro se motions requesting a ruling on his § 2255 motion. ECF Nos.
455, 458. Those motions are denied as moot.
its entirety. This matter is set for resentencing on Wednesday, October 16, 2019, at 2:30 p.m.

The Government’s motion to dismiss (ECF No. 447) is moot.

       IT IS SO ORDERED.

                                                         s/Cameron McGowan Currie
                                                         CAMERON MCGOWAN CURRIE
                                                         Senior United States District Judge
Columbia, South Carolina
July 18, 2019




                                              2
